VANCE, Circuit Judge,
dissenting.
I respectfully dissent. Forfeitures are not favored in the law. United States v. One 1936 Model Ford V-8 De Luxe Coach, 307 U.S. 219, 226, 59 S.Ct. 861, 864, 83 L.Ed. 1249 (1939). Bearing this in mind, I cannot agree with the majority that Congress intended for the forfeiture provisions of the Drug Abuse Prevention and Control Act to be interpreted so broadly as to permit forfeiture of the property of one who has committed no crime based on the mere intent of another to use it to transport controlled substances at some future time. In my view more tangible involvement in a criminal act is required to render a property subject to forfeiture. Cf. H.R.Rep. No. 95-1193, 95th Cong., 2d Sess., reprinted in 1978 U.S. Code Cong. & Admin. News 9496, 9522 (discussing provision of Act authorizing forfeiture of proceeds of illegal drug transactions) (“Due to the penal nature of forfeiture statutes, it is the intent of these provisions that property would be forfeited only if there is a substantial connection between the property and the underlying criminal activity which the statute seeks to prevent.”); United States v. United States Coin & Currency, 401 U.S. 715, 721-22, 91 S.Ct. 1041, 1044-45, 28 L.Ed.2d 434 (1971) (forfeiture of money in violation of Internal Revenue laws) (“When the forfeiture statutes are viewed in their entirety, it is manifest that they are intended to impose a penalty only upon those who are significantly involved in a criminal enterprise.”).